Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 2nd, 2022 has been entered.
 
Response to Amendment
The amendment filed March 2nd, 2022 does not place the application in condition for allowance.
The 112(b) rejection of claim 37 is withdrawn due to Applicant’s amendment.
The rejections over Janowski in view of Davy et al. are maintained.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:




Claims 1-7, 10-17, 34-35, and 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Janowski (US 2020/0395885 A1) in view of Davy et al. “Pairing of near-ultraviolet solar cells with electrochromic windows for smart management of the solar spectrum”.

In view of Claim 1, Janowski teaches a window insert for a permanent installed façade frame (Figure 1 & Figure 20-23) comprising:
a photovoltaic device that is transparent to the visible region of the electromagnetic spectrum, the photovoltaic device configured to be adjacent a permanent installed glass façade (Figure 1, 20-23, #204 & Paragraph 0183);
one or more supplemental panes of transparent substrates (Figure 3-5, #206 & #208 – Paragraph 0184); 
an edge-mounted frame comprising (Figure 20-23, #238-#239), a frame interior (Figure 1, #202 inner portion & Paragraph 0183), the framer interior configured to: house the photovoltaic device and the one or more supplemental panes of transparent substrates (Figure 20-23, the panes 206 & 208); and 
one or more electrical component selected from light sensors (Figure 5, #230 - Paragraph 0184 & 0223 – sensor integrated int the interval volume or window spacer) and universal serial bus interfaces (Paragraph 0083 – USB port standards); and
a frame periphery (Figure 1, #202 – outer edge), the frame periphery configured to: be augmented by an edge-mounted insulation to provide a thermally insulated air gap between the photovoltaic device and the permanent installed glass façade (Paragraph 0110 – the periphery of the frame can be treated with sealants & Paragraph 0241 – weathering stripping between the sash and frame); and
the window insert is reversibly installable such that it can be temporarily secured to the permanent installed façade frame (Paragraph 0007 – the sash may be removed for repair or cleaning & Paragraph 0059 – joiners are preferably quick release in areas of disassembly such as removal of the sash from the frame);
wherein the permanently installed glass façade is permanently mounted in the permanent installed façade frame (See Annotated Janowski et al. Figure 20, the glass is secured with the portion that does not move).
Annotated Janowski Figure 20

    PNG
    media_image1.png
    799
    364
    media_image1.png
    Greyscale

Janowski does not disclose a photovoltaic device including a photosensitive layer having a peak absorption between 250 nm and 450 nm and an average transmittance of at least 50 percent in the visible region of the electromagnetic spectrum.
Davy et al. discloses a photovoltaic device that is used in a window insert (See Abstract) the photovoltaic device including a photosensitive layer having a peak absorption between 250-450 nm (Figure 1c) and an average transmittance of at least 50 percent in the visible region of the electromagnetic spectrum (Figure 3a).  Davy et al. teaches that this configuration of organic 
	

In view of Claim 2, Janowski and Davy et al. are relied upon for the reasons given above in addressing Claim 1.  Davy et al. teaches the photosensitive layer comprises non-fullerene organic semiconductors (Page 2 – Optoelectronic characterization of cHBC derivatives).

In view of Claim 3, Janowski and Davy et al. are relied upon for the reasons given above in addressing Claim 1.  Davy et al. teaches the photosensitive layer comprises an organic electron donor and an organic electron acceptor (Page 2 – Optoelectronic characterization of cHBC derivatives), and the photovoltaic device comprises a single junction architecture generating an open circuit voltage of at least 1.4 V (Page 3 – Performance characterization of near-UV solar cells).

In view of Claim 4, Janowski and Davy et al. are relied upon for the reasons given above in addressing Claim 1.  Davy et al. teaches that the organic electron donor and organic electron acceptor do not comprise fullerene moieties (Page 2 – Optoelectronic characterization of cHBC derivatives).

In view of Claim 5, Janowski and Davy et al. are relied upon for the reasons given above in addressing Claim 1.  In regards to the limitation that, “the photosensitive layer has a peak emission in the range of 500 nm to 1000 nm”, Applicant discloses that suitable absorbers comprises one or more contorted hexabenzocoronene derivatives (Instant Specification – Page 5, Lines 9-10).  Davy et al. 
Davy et al. teaches the same structure as recited, and therefore it will, inherently, display the recited properties, namely allowing for “the photosensitive layer has a peak emission in the range of 500 nm to 1000 nm”.  See MPEP 2112.01 I.

In view of Claim 6, Janowski and Davy et al. are relied upon for the reasons given above in addressing Claim 3.  Davy et al. teaches the organic electron donor comprises a first cHBC and the electron acceptor comprises a second cHBC (Figure 2a).

In view of Claim 7, Janowski and Davy et al. are relied upon for the reasons given above in addressing Claim 6.  Davy et al. teaches the first cHBC or second cHBC is tetrabenzofuranyldibenzocoronene (Page 7 – Methods).

In view of Claim 10, Janowski and Davy et al. are relied upon for the reasons given above in addressing Claim 1.  Davy et al. teaches that the photovoltaic device is encapsulated or laminated between two glass sheets (Figure 7a & 8a).

In view of Claim 11, Janowski and Davy et al. are relied upon for the reasons given above in addressing Claim 1.  Davy et al. teaches an electrically dimmable assembly regulating the transmission of visible and IR electromagnetic radiation through the window insert (Figure 8).



In view of Claim 13, Janowski and Davy et al. are relied upon for the reasons given above in addressing Claim 1.  Davy et al. teaches a charge storage device in electrical communication with the photovoltaic device (Page 7, Column 1, Lines 3-6).

In view of Claim 14, Janowski and Davy et al. are relied upon for the reasons given above in addressing Claim 11.  Davy et al. teaches that the electrically dimmable assembly is powered by the photovoltaic device (Page 7, Column 2, Lines 6-9).

In view of Claim 15, Janowski and Davy et al. are relied upon for the reasons given above in addressing Claim 1.  Davy et al. teaches the window inserts typically includes light and temperature sensors (Page 1, Column 1, Lines 8-10).

In view of Claim 16, Janowski and Davy et al. are relied upon for the reasons given above in addressing Claim 15.  Davy et al. teaches that the one or more electrical components are powered by the photovoltaic device (Page 1, Column 1, Lines 16-19).

In view of Claim 17, Janowski and Davy et al. are relied upon for the reasons given above in addressing Claim 15.  Janowski teaches one or more electrical components are located in a siding coupled to the window insert perimeter (Figure 14-17 & Paragraph 0191).



In view of Claim 35, Janowski and Davy et al. are relied upon for the reasons given above in addressing Claim 1.  Davy et al. teaches that the photovoltaic device is encapsulated or laminated between two glass sheets (Figure 7a & 8a).

In view of Claim 37, Janowski and Davy et al. are relied upon for the reasons given above in addressing Claim 1.  Janowski teaches the window insert is held by a frame that is mechanically fastened to the installed glass façade (Figure 20, #112 top and bottom portions).

In view of Claim 38, Janowski and Davy et al. are relied upon for the reasons given above in addressing Claim 1.  Janowski teaches the window insert is removable from the path of electromagnetic radiation (Figure 23 & 25 – the insert can be rotated out of the ingress path of light into the installed glass façade).

In view of Claim 39, Janowski and Davy et al. are relied upon for the reasons given above in addressing Claim 1.  Janowski teaches the transparent substrates comprise glass or another transparent material (Figure 3-5, #206 & #208 – Paragraph 0184); and the edge-mounted insulation comprises a thermal edge spacer (Figure 20-23, #238-#239 – a window stile provides a degree of thermal insulation).


s 8 is rejected under 35 U.S.C. 103 as being unpatentable over Janowski (US 2020/0395885 A1) in view of Davy et al. “Pairing of near-ultraviolet solar cells with electrochromic windows for smart management of the solar spectrum” in view of Yu et al. (US 10,809,588 B2).

In view of Claim 8, Janowski and Davy et al. are relied upon for the reasons given above in addressing Claim 3.  Modified Janowski does not disclose a two junction architecture generating an open circuit voltage of at least 2.4 V.
Yu et al. discloses a cell that has an open circuit voltage of at least 2.4 eV and that this configuration is very desirable because the switching of electrochromic smart windows is voltage driven (Column 4, Lines 53-67 & Column 5, Lines 1-14).  Accordingly, it would have been obvious to one of ordinary skill in the art to include this cell that has an open circuit voltage of at least 2.4 eV in modified Janowski because this configuration is very desirable because the switching of electrochromic smart windows is voltage driven.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Janowski (US 2020/0395885 A1) in view of Davy et al. “Pairing of near-ultraviolet solar cells with electrochromic windows for smart management of the solar spectrum” in view of Hammond et al. (US 2017/0317305 A1).

In view of Claim 9, Janowski and Davy et al. are relied upon for the reasons given above in addressing Claim 3.  Modified Janowski does not disclose is a flexible substrate having a width between 1 cm and 200 cm.
Hammond et al. discloses a flexible substrate with a width that is at least greater than 1 cm (Figure 1, 6 & Paragraph 0016 & 0019 – the substrate can have a radius of curvature of 6 inches – implying the substrate is wider than 1 cm).  Hammond et al. discloses that it is desired to have as much 


Response to Arguments
Applicant argues that Janowski does not disclose that the smart window insert is to be reversibly installable.  The Examiner respectfully points out to Applicant that Janowski does disclose this feature, its noted that the smart window of Janowski is mapped to a window sash (See Annotated Janowski Figure 1, below & Paragraph 0183).  This window sash is disclosed as being “reversibly installable; and temporarily secure the smart window insert to the permanent installed façade frame” as Janowski discloses that the sash may be removed for repair or cleaning (Paragraph 0007) and that joiners can be used to quick release in areas of disassembly such as removal of the sash from the frame (Paragraph 0059).  Accordingly, this argument is unpersuasive.
Annotated Janowski Figure 1

    PNG
    media_image2.png
    837
    608
    media_image2.png
    Greyscale

Applicant argues that Janowski does not disclose that the edge-mounted frame does not comprise one or more electrical components as recited in claim 1. Janowski teaches one or more electrical component selected from light sensors (Figure 5, #230 - Paragraph 0184 & 0223 – sensor integrated int the interval volume or window spacer) and universal serial bus interfaces (Paragraph 0083 – USB port standards).  Accordingly, this argument is unpersuasive. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P MALLEY JR. whose telephone number is (571)270-1638. The examiner can normally be reached Monday-Friday 8am-430pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL P MALLEY JR./Primary Examiner, Art Unit 1726